Citation Nr: 1423486	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Addison's disease.

2.  Entitlement to service connection for a thyroid disability.  


REPRESENTATION

Veteran represented by:  Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1951 to March 1953.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, the Veteran testified at a videoconference hearing conducted by the undersigned Veterans Law Judge.  In March 2013, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action by the RO is required to comply with the Board's remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current Addison's disease was not shown to have had onset during service; Addison's disease, first diagnosed many years after discharge from active service, is unrelated to an injury, disease, or event of service origin, to include any exposure to ionizing radiation. 

2.  The Veteran's current thyroid disability was not shown to have had onset during service; the thyroid disability, first diagnosed many years after discharge from active service, is unrelated to an injury, disease, or event of service origin, to include any exposure to ionizing radiation. 



CONCLUSIONS OF LAW

1.  Service connection for Addison's disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

2.  Service connection for a thyroid disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in July 2010.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The Veteran was encouraged to furnish information regarding his alleged radiation exposure, and was provided a radiation questionnaire and a radiation risk activity information sheet as a guide on what to report to the RO. 

As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Furthermore, under 38 U.S.C.A. § 5103A , VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a hearing before the undersigned in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge indicated that the hearing would focus on the issue of service connection for Addison's disease and a thyroid disability, and discussed the elements of the claims that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by an accredited representative from the Oklahoma Department of Veterans Affairs.  The representative and the Veterans Law Judge asked questions to ascertain the nature and etiology of the claimed Addison's disease and thyroid condition.  The Veteran and his representative did not identify any pertinent evidence that remains outstanding.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the RO obtained the Veteran's available service personnel and treatment records and VA treatment records.  Notably, the only available records consist of the separation physical examination dated in March 1953, as most records were presumed destroyed during a fire at the National Personnel Records Center in July 1973.  The Veteran was notified that his record was "fire-related" in an August 2010 letter, as well as in the May 2012 statement of the case.  The RO has also attempted to obtain information from appropriate service departments concerning the alleged occupational radiation exposure of the Veteran.  The Veteran submitted private treatment records from Dr. Baker and a private medical opinion from Dr. Hill.  He has not identified any additional records for the RO to obtain on his behalf. 

VA has also conducted medical inquiry in an effort to substantiate the Veteran's claims.  38 U.S.C.A. § 5103A(d).  In November 2013, the case was referred to VA's Compensation and Pension Service.  Given that service department records concerning any exposure of the Veteran to radiation were "fire-related" and could not be reconstructed, it in turn sought a reconstructed dose estimate, as well as a medical opinion, from the Under Secretary for Health on the association, if any, between the Veteran's presumed radiation exposure in service and his current Addison's disease and thyroid disability.  That opinion was rendered in December 2013.  Further, the Veteran underwent a VA examination in February 2014 to determine whether his claimed disabilities were incurred in service or linked to ionizing radiation therein.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with VA's duty to assist. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Where a veteran served 90 days or more of continuous, active military service and a certain chronic disease, such as an endocrinopathy, becomes manifest to a degree of 10 percent within one year from date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for a condition that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways, as has been outlined by the United States Court of Appeals for Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means:  onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; or service in a capacity which, if performed as an employee of the Department of Energy, would qualify him for inclusion as a member of the Special Exposure Cohort under § 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

As previously noted, in radiation claims, the second approach is found in 38 C.F.R. § 3.311.  To consider a claim under this provision, the evidence must show the following:  (1) the veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii). 

For purposes of 38 C.F.R. § 3.311 , the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The regulation states that the term radiogenic disease shall include:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  

Finally, as previously noted, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, inclusive of records contained in both the paper file and the electronic file (specifically, "Virtual VA").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each item of evidence.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence as appropriate, prior to applying the law.

The Veteran contends that thyroid problems resulting in removal of his thyroid in the late 1950s or early 1960s, and Addison's disease, which was initially diagnosed in 2000, are attributable to exposure to ionizing radiation at the Hanford test facility site while he was stationed at Ft. Lewis, Washington during service.  On various documents submitted in July 2010, April 2011, and July 2011 related to his allegations of radiation exposure, he asserted that he was detailed to Hanford on two different occasions from mid-1951 (summer) to late 1951.  On the first occasion, he worked for about a month in water purification and in building a road across the facility.  On the second occasion, he worked for about a week driving an officer around the facility for what he was told was a study of the vegetation.  On one of the documents, he notes he was at the Hanford site for about two months total in the summer of 1951.  

The Veteran has submitted a copy of a military orders document ("Extract"), dated in March 1951, showing that he was assigned to Ft. Lewis, Washington, and a copy of a military mess card, authorizing him to eat in Camp Hanford.  Except for a copy of the military separation examination report in March 1953, the Veteran's service treatment records are unavailable, presumably having been destroyed in a fire in St. Louis, Missouri.  The service separation physical examination in 1953 is negative for any complaint, finding, or diagnosis referable to Addison's disease or a thyroid disability.  

On the basis of the service treatment records alone, Addison's disease and a thyroid disability were not affirmatively shown to have been present in service.  There was no complaint, treatment, or diagnosis of a thyroid disorder during service or at the time of the Veteran's separation physical examination, before discharge from service.  Thus, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

After service, there is no complaint, finding, or diagnosis of Addison's disease or a thyroid disability for many years.  Nor has the Veteran claimed to have had any symptoms related to such conditions until many years after service separation.  At the Board hearing in January 2013, speaking for the Veteran, the Veteran's wife stated that the first indications of Addison's disease emerged after the Veteran underwent thyroid surgery in late 1959 or early 1960, and that the first symptoms of the thyroid condition showed up around 1957 or 1958.  In statements, various relatives of the Veteran recall that he underwent thyroid surgery/removal in 1959 and in the early 1960s.  Those early records of medical treatment are unavailable.  Private records beginning in 2000 from Dr. Baker reveal that the Veteran was seen for an endocrinology consult in October 2000, for consideration of Addison's disease.  At that time, the Veteran reported he first started to "feel bad" in June 2000.  The assessment was Schmidt's syndrome, which was noted to be the combination of Addison's disease and hypothyroidism.  The physician noted that the Veteran had an "excellent history" for the development of Addison's, given his familial history, and that his disease may be on an autoimmune basis.  More current records show that the Veteran continues to be followed for hypothyroidism and for Addison's disease.  

In view of the foregoing, under 38 C.F.R. § 3.309(a), wherein endocrinopathies are included among the chronic diseases for which presumptive service connection may be established, there is no evidence whatsoever that the Veteran's Addison's disease and thyroid disability, for which symptoms were not shown to have manifested objectively prior to 2000 for both conditions and subjectively prior to the late 1959s for the thyroid condition, was present during the Veteran's service or to a compensable degree within one year after service, and he has never so contended.  The evidence instead indicates that his Addison's disease and thyroid disability were initially manifest and diagnosed many years after service.  Therefore, the Board finds that the presumptive provisions of 38 C.F.R. § 3.309(a) are not for application.

Additionally, the provisions of 38 C.F.R. § 3.309(d), for veterans who participated in defined radiation risk activities and have certain diseases, are also not for application.  The service department was unable to establish through documentation whether or not the Veteran was exposed to radiation.  The Veteran's case is fire-related and pertinent information about exposure, including evidence of such contained in his service personnel records, could not be reconstructed, as was noted by the National Personnel Records Center in June 2013.  Further, the U.S. Army Dosimetry Center indicated in a May 2013 letter that no records were located for the Veteran (but it also noted that its files only dated back to 1954, after the Veteran's period of service).  Thus, the Veteran's file was sent to VA's Compensation and Pension Service, to obtain a reconstructed dose estimate, which was received in December 2013.  Assuming he was present in the most affected areas at Hanford with the highest radiation doses for his entire time in service, it was estimated that his time spent there would have resulted in a total whole body radiation dose of not more than 1.15 rem.  In any case, whether or not the Veteran is deemed to be a "radiation-exposed veteran," it is noted that his diagnosed Addison's disease and thyroid disability are not one of the diseases set forth in 38 C.F.R. § 3.309(d) as presumptively related to radiation exposure.  Thus, the Board finds that the presumptive provisions of 38 C.F.R. § 3.309(d) are not for application with respect to the Veteran's claims that his Addison's disease and thyroid disability are due to radiation exposure in service.

The provisions of 38 C.F.R. § 3.311 constitute another method for establishing service connection by allowing for development of claims based upon a contention of ionizing radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their disease may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Even if it is assumed that the Veteran was exposed to ionizing radiation in service (i.e., one of three requirements under 38 C.F.R. § 3.311(b)(1)), the evidence does not show he developed one of the radiogenic diseases, including thyroid cancer or non-malignant thyroid nodular disease, listed under 38 C.F.R. § 3.311(b)(2) (i.e., another requirement under the regulation).  In other words, he has not satisfied all three requirements for service connection for a disease claimed as secondary to exposure to ionizing radiation under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  

Nonetheless, VA still considers claims under the provisions of 38 C.F.R. § 3.311 provided that a veteran has cited or submitted competent scientific or medical evidence that the claimed conditions are a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  In this case, the Veteran has submitted a private medical opinion, and medical articles related to his disabilities that were obtained via the internet, to support his claims.  In May 2011 and in March 2013, his private physician, R. Hill, M.D., indicated that the Veteran suffered from many medical problems and that it was at "least as likely as not that Addison's disease, thyroid and kidney disease are caused by radiation."  He based his opinion on his "years of experience as a specialist in Internal Medicine, the [Veteran's] stated medical history, and the lack of probability of other contributing factors which failed to reveal themselves through traditional medical analysis and testing."  

In accordance with 38 C.F.R. § 3.311(c), the Veteran's claim was referred to the VA Under Secretary for Benefits for further consideration as to whether sound scientific medical evidence can support the conclusion that it is at least as likely as not that the Veteran's Addison's disease and thyroid disability resulted from radiation exposure during service.  As permitted under 38 C.F.R. § 3.311(c), the VA Director of Compensation and Pension Service in December 2013 sought an advisory medical opinion from the VA Under Secretary for Health, as to whether the Veteran's claimed conditions resulted from exposure to ionizing radiation in service.  Such opinion was received in December 2013, and it was based on an evaluation of the Veteran's claims, with particular emphasis on the factor of the reconstructed dose estimate.  The examiner opined that it was unlikely that the Veteran's Addison's disease and thyroid disability could be attributed to radiation exposure while in service.  This opinion considered the favorable opinion offered by Dr. Hill, as well as studies concerning the radiation dose to persons exposed to radiation in the vicinity of the Hanford Reservation and a position statement of a professional society concerning the health risks following various levels of radiation exposures.  In consideration of this opinion and after a review of the evidence in its entirety, the Director of Compensation and Pension Service concluded that there was no reasonable possibility that the Veteran's Addison's disease and thyroid disability resulted from his exposure to radiation in service. 

Given the foregoing, the Board finds there is no persuasive evidence to show that the Veteran's exposure to ionizing radiation during service resulted in his current Addison's disease and thyroid disability.  Accordingly, the Board finds that the evidence does not warrant a grant of the benefit sought under 38 C.F.R. § 3.311.

As to the third method for establishing service connection (i.e., direct), 38 C.F.R. § 3.303(d) provides that service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  Thus, if a veteran is found to not be entitled to a regulatory presumption of service connection for a given disability or to the regulatory development procedures applicable to a radiogenic disease, the claim must still be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection, because he may in the alternative establish service connection by proof of actual direct causation. 

After careful consideration, the Board finds that the claim - on a basis other than 38 C.F.R. §§ 3.309, 3.311, as discussed above - must also be denied.  The Veteran was not treated for Addison's disease or a thyroid condition during service, and his current conditions were first documented no earlier than 2000.  This is more than 45 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and is a factor that weighs against the claim on a direct basis.  It is acknowledged that there is testamentary evidence of a thyroid problem followed by surgery (thyroid removal) in the late 1950s and early 1960s, but this is still several years after service.  

The Board otherwise notes that continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Here, there is no contention or competent evidence either contemporaneous with or after service that a thyroid disorder was noted or observed during service.  Hence, the alternative basis for granting service connection, on the theory of continuity of symptomatology, is not applicable.  38 C.F.R. § 3.303(b). 

As another factor against the claim, the Board has considered the medical opinions for and against the Veteran's claim, and finds that the weight of the competent evidence is against the Veteran's claim that his Addison's disease and thyroid disability are related to his service.  The sole medical opinion in support of the claim is derived from Dr. Hill, which was previously mentioned.  He stated that he treated the Veteran for many medical conditions and that his opinion was based on his experience as a specialist in internal medicine, on the Veteran's reported medical history, and on the lack of contributing factors (other than radiation exposure).  He furnished no other explanation or rationale.  Notably, his opinion was brief and conclusory.  Also, there is no indication that the opinion is based on a comprehensive review of or familiarity with the Veteran's entire record.  For example, there appears to be no consideration of Dr. Baker's October 2000 assertion that the Veteran had an "excellent history" for the development of Addison's, given his familial history.  Also, Dr. Hill did not cite to any studies or medico-scientific literature relating to likely levels of radiation exposure at Hanford and the health risks of such exposure, which is at the very heart of the claims. 

Therefore, Dr. Hill's opinion has little probative weight on a material issue of fact, that is, whether the Veteran's current disabilities are related to his period of service to include any ionizing radiation exposure therein, especially when the opinion is compared to two VA opinions, as discussed below.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a mere conclusion statement by a private physician is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against a contrary opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion).

On the other hand, the unfavorable opinions of record consist of the medical opinion obtained from the VA Under Secretary for Health in December 2013 and an opinion of a VA examiner in February 2014.  These opinions together reflect consideration of the Veteran's entire record including the details of the onset of symptoms related to his disabilities, as well as a (reconstructed) highest estimated radiation dose he may be presumed to have received during service and the associated health risks for such a dose.  The VA examiner noted that the Veteran's disabilities were not associated with the cancer or thyroid nodular disease that is linked medically to ionizing radiation.  She found the most common cause of the Veteran's Addison's disease was an "autoimmune medicated destruction of the adrenal glands," which is consistent with the thinking of Dr. Baker at the time of initial diagnosis of the disease.  The VA examiner also appears to state that the Veteran's acute onset of symptoms related to the thyroid at age 30 (seven years after service) was consistent with Graves' disease, a common cause of hyperthyroidism and prevalent in the third and fourth decades of life.  (Notably, the examiner's addition of "not" before "consistent" has the opposite effect of the intended meaning and is seemingly a typographical error when read in the context of the whole opinion; it appears she meant to state "most" in lieu of "not".)

In other words, the VA physicians accounted for the significant facts in the record and provided rationale that was bolstered by relevant published studies.  Accordingly, in the Board's judgment, the unfavorable opinions are of significant probative value and they outweigh the opinion of Dr. Hill.  

The Board has closely reviewed the Veteran's own lay statements that relate his claimed disabilities to radiation in service.  The Board finds that they are not competent (and probative) evidence in the matter of a nexus between the Veteran's Addison's disease and thyroid disability and his exposure to radiation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.).  The claimed disabilities are not [simple] conditions identifiable by lay observation; the Veteran is not reporting a contemporaneous (in service or proximate thereto) diagnosis; and he does not describe symptoms (in or proximate to service) that support a later diagnosis.  The matter of a nexus between Addison's disease and a thyroid disability and radiation exposure in a particular case requires expertise (to include familiarity with scientific studies), which the Veteran is not shown (and does not claim) to have.   

The Veteran furnished a supporting medical opinion, but as previously discussed the probative value of that medical opinion was outweighed by other medical opinions unfavorable to his claims.  The VA opinions were rendered by examiners qualified by education and training to offer them.  Together, they are accompanied by rationale (pointing to supporting factual data and citing factors such as probable dosage, age at exposure, and the time interval between exposure and initial manifestation of the disability), reflect familiarity with the entire record, and cite to supporting studies.  Consequently, they are highly probative evidence in this matter, and persuasive.  Hence, the preponderance of the evidence is against the Veteran's claims on the theory of direct service connection, based on a disability first diagnosed after service, under 38 C.F.R. § 3.303(d). 

In conclusion, considering the lay and medical evidence in this case, the preponderance of the evidence is against the claims of service connection for Addison's disease and for a thyroid disability on multiple bases, as articulated above, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


      ORDER on NEXT PAGE


ORDER

The appeal seeking service connection for Addison's disease is denied.  

The appeal seeking service connection for a thyroid disability is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


